Leave was regularly granted by a court of ordinary to an administrator to sell an undivided one-half interest in a bond for title to convey described land to his intestate and another. Certain heirs of the intestate sought to enjoin the sale on the grounds that the sale "would be without law, equity or justice, and would cause long and bitter lawsuits and would becloud the title to same, and would jeopardize and perhaps cause petitioners to lose their interest in their said deceased brother's estate, that they would *Page 683 
be put to great expense for lawyer's fees and the prosecution and defense necessary to protect their interests, that their interests would be partially, if not totally, dissipated in the defense of their rights" and that there is ample personal property belonging to the said estate and the owner of the other undivided one-half interest in the bond for title to pay all indebtedness against the land described in the bond for title. The case was submitted to the judge of the superior court, by agreement of both sides, to render a decision based on the facts as alleged in the pleadings. Held: No fraud being charged in the procurement of the order to sell, and the grounds asserted by the heirs not containing any objections which could not have been urged by them in a caveat to the application to sell, the court did not err in denying an interlocutory injunction and in dissolving a temporary restraining order. Bailey v. Ross, 68 Ga. 735; Fordham
v. Duggan, 147 Ga. 610, 612 (95 S.E. 3). See also  Thompson v. Atwater, 84 Ga. 270 (10 S.E. 718).
Judgment affirmed. All the Justices concur, except Wyatt, J., who took no part in the consideration or decision of this case.
                      No. 15916. SEPTEMBER 9, 1947.